IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30098
                          Summary Calendar



CURTIS SHUFF; REBECCA SHUFF,

                                         Plaintiffs-Appellants,

versus

AVIOR SHIPPING INC.; M/V MINI MERCHANT; SEACREST
TRANSPORT INC.,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                          USDC No. 98-CV-1388
                         --------------------

                          October 27, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellants, Curtis and Rebecca Shuff, appeal the district

court’s dismissal of their First Supplemental and Amending

Petition for failure to state a claim, pursuant to FED. R. CIV. P.

12(b)(6).   We agree that the petition was sufficient to withstand

the liberal notice pleading requirements of the Federal Rules of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-30098
                                  -2-

Civil Procedure and, therefore, we reverse the judgment of the

district court.

     All parties agree that this matter is governed by § 905(b)

of the Longshore and Harbor Workers’ Compensation Act, which

allows a longshoreman to sue a vessel owner for negligence

attributable to the vessel.    The vessel owner has a duty, inter

alia, to turn over the vessel in safe condition and may be liable

to a longshoreman for injuries caused by hazardous conditions

under the act or control of the vessel.      See Helaire v. Mobil Oil

Co., 709 F.2d 1031, 1036 (5th Cir. 1983).

     In their Petition and First Supplemental and Amending

Petition, the Shuffs allege that Mr. Shuff was injured when a

cable snapped, causing a boom to fall.      They further allege that

the cable was defective; that the defendants failed to inspect,

maintain, or replace the cable; that the defendants knew or

should have known of the defective nature of the cable; and that

the defendants breached their duty to provide safe working

conditions.   The district court determined that these allegations

were insufficient to put the defendants on fair notice of the

nature and grounds of the plaintiffs’ claims.

     A district court’s ruling on a Rule 12(b)(6) motion is

subject to de novo review.    See Barrientos v. Reliance Standard

Life Ins. Co., 911 F.2d 1115, 1116 (5th Cir. 1991).      The district

court “must take the factual allegations of the complaint as true

and resolve any ambiguities or doubts regarding the sufficiency
                             No. 99-30098
                                  -3-

of the claim in favor of the plaintiff.”     Jefferson v. Lead

Indus. Ass’n, Inc., 106 F.3d 1245, 1250 (5th Cir. 1997).       A

12(b)(6) motion may be granted “only if it appears that no relief

could be granted under any set of facts that could be proven

consistent with the allegations.”     Barrientos, 911 F.2d at 1116.

     The Federal Rules    of Civil Procedure embody a concept of

“notice” pleading, requiring only that the plaintiff provide the

defendant with fair notice of his claim and the grounds on which

it rests.   See Conley v. Gibson, 355 U.S. 41, 47 (1957).      The

Shuffs informed the defendants of the time and place of Mr.

Shuff’s injury and of its alleged cause - the snapped cable.         The

Shuffs alleged that the injury occurred aboard a vessel owned

and/or operated by the defendants and that the cable’s failure

was the result of negligent maintenance, inspection, and repair

by the defendants.   General allegations of negligence are

ordinarily sufficient to meet the requirements of notice

pleading.   See Great Atl. & Pac. Tea Co. v. Jones, 294 F.2d 495,

497 (5th Cir. 1961).     The petition in this case meets the

standard set forth in Form 9 of the appendix to the Federal

Rules; those forms are generally sufficient under the rules.

FED. R. CIV. P. 84; Great Atlantic, 294 F.2d at 497.

     Although the Shuffs do not expressly allege that the cable

was under the control of the vessel, such an allegation is

readily inferred from the petition as a whole.     See Walker v.

South Cent. Bell Tel. Co., 904 F.2d 275, 277 (5th Cir. 1990).
                           No. 99-30098
                                -4-

Thus, the failure to allege this specific element of the Shuffs’

claim is not fatal.

     In sum, we cannot say that it appears beyond any doubt that

the Shuffs will be unable to prove any set of facts which would

entitle them to relief consistent with the allegations of their

petition.   See Barrientos, 911 F.2d at 1116.   Accordingly, we

REVERSE the judgment of the district court and REMAND for further



proceedings consistent with this opinion.

     REVERSED AND REMANDED.